Exhibit 10.4

TECO ENERGY, INC.

2010 EQUITY INCENTIVE PLAN

Restricted Stock Agreement

TECO Energy, Inc. (the “Company”) and                                          
        (the “Grantee”) have entered into this Restricted Stock Agreement (the
“Agreement”) dated                      under the Company’s 2010 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein have
the meanings given to them in the Plan.

1. Grant of Restricted Stock. Pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement, the Company hereby grants, issues and
delivers to the Grantee 3,000 shares of its Common Stock (the “Restricted
Stock”).

2. Restrictions on Stock. Until the restrictions terminate under Section 3,
unless otherwise determined by the Board:

(a) the Restricted Stock may not be sold, assigned, pledged or transferred by
the Grantee; and

(b) all shares of Restricted Stock will be forfeited and returned to the Company
if the Grantee ceases to be a Director of the Company.

3. Termination of Restrictions. The restrictions on all shares of Restricted
Stock will terminate on the earliest to occur of the following events:

(a) as to 1,000 shares, on each of the first, second and third anniversary of
the date of this Agreement,

(b) upon the completion of Grantee’s term on the Board after reaching the age at
which reelection is not considered appropriate, as such age is specified in the
Company’s Corporate Governance Guidelines, or upon a resignation from the Board
under such circumstances that the Board determines in its sole discretion that
the removal of restrictions is appropriate; or

(c) the Grantee’s death.

4. Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Stock will have all the rights of a shareholder, including but not limited to
the right to receive all dividends paid on, and the right to vote, such
Restricted Stock.

5. Book Entry. The Restricted Stock will be registered in the name of the
Grantee and held by the Company’s transfer agent in uncertificated form in a
restricted account. Upon the termination of the restrictions imposed under this
Agreement as to any shares of Restricted Stock held by the Company’s transfer
agent hereunder, the Company will cause the unrestricted shares to be
transferred electronically to Grantee’s brokerage account (or to the account of
such Grantee’s legal representative, beneficiary or heir).



--------------------------------------------------------------------------------

6. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Board will equitably adjust the number
and kind of shares subject to this Agreement to the extent provided by the Plan.

7. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, he or she
will provide a copy thereof to the Company within thirty days of the filing of
such election with the Internal Revenue Service.

8. The Board. Any determination by the Board under, or interpretation of the
terms of, this Agreement or the Plan will be final and binding on the Grantee.

9. Limitation of Rights. The Grantee will have no right to be retained as a
director of the Company by virtue of this grant of Restricted Stock.

10. Amendment. The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of realization, provided that the Grantee’s consent to such
action will be required unless the action, taking into account any related
action, would not adversely affect the Grantee.

11. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of Florida.

 

TECO ENERGY, INC. By:  

 

  David E. Schwartz   Secretary  

 

 

2